Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
In claim 1, it is suggested to amend “preparing” to ‘producing’. 
In claims 5, 7, 10, 15, 17, 19, 21; “wt%” should be amended to ‘wt.%’.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-28 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is limited to a method for producing a plant protein composition wherein an alkaline phosphate salt composition is used. The composition according to claim 2 comprises various phosphate compounds. However, in claim 1, the multi-compound phosphate composition is also recited as a single “phosphate salt”. Therefore, it is not clear whether claim 1 should be considered as adding a “phosphate salt composition” or a single “phosphate salt”. 
	Claim 4 is also indefinite due to reciting “alkaline phosphate salt”. 
	Claim 6 which depends on claim 5 recites “alkaline phosphate salt” as a single entity. However, claim 5 recites a phosphate salt composition. 
	Claims 8,  9  (a and b), 10 “optionally” is unclear. 
	In claims 11, 12 the word “solubility” is misleading. Proteins are known to form dispersions in aqueous media, not true solutions. 
	Claim 15 recites “at least 70 wt% protein content”. This means that maximum amount of phosphate added should be 30%. The upper limit of the recited ranges appears to be in error. 
	Claim 18, The upper limit of the range should be 30%. 
	Claim 20, the upper limit of the range appears to be in error. 
	Claim 23, claim language is ambiguous. 
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-28 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 2004/0224074, hereinafter R1) in view of Murray et al. (US 2009/0117231, hereinafter R2)
Claim 1 is a method for producing a plant protein composition comprising adding an alkaline phosphate salt composition to an aqueous solution of a plant protein isolate. The method may optionally comprise pasteurizing and drying the composition. 
Claim 1 - R1 discloses composition and process for the production of a vegetable protein composition containing an alkaline earth metal salt. (Title)
Claim 1 - R1 discloses an alkaline earth metal fortified vegetable protein composition dispersed in an aqueous medium, comprising an aqueous slurry of a vegetable protein material and a hydrated gel of an alkaline earth metal phosphate salt. (abstract)
Claim 1 - The plant protein may be a protein isolate comprising at least 70% protein. [0002]
Claim 1 - R1 discloses that spray drying the combined protein/gel combination is the only effective method of drying to obtain a dried product which has excellent dispersibility in an aqueous medium. [0007]
Claim 4, 10 - R1 teaches of combining a hydrated gel of 4.5% solids with a vegetable protein slurry of 20%  solids at a ratio to produce a protein/gel mixture of about 14% which is spray dried. The spray dried mixture comprises an alkaline earth metal content of about 3% by weight. [0007, 0008]
R1 discloses the useful plant protein material, exemplified by soybean protein including protein concentrate and isolate. [0011]
Claim 10 - The concentrate by definition may comprise 60-80% protein and the isolate may contain 95% protein on a dry weight basis. [0014]
Claim 9, 24 - The protein is extracted by a basic solution between pH 7.0 and 10.0 [0014]
Claim 9, 25 - The protein may also be extracted using hot water without pH adjustment. [0015]
An already dried protein isolate may also be dispersed into an aqueous medium to form an aqueous suspension. [0017]
Calcium fortified and magnesium fortified plant protein compositions may be produced. [0023]
Aqueous slurry of calcium hydroxide or magnesium hydroxide is stoichiometrically mixed with phosphoric acid. The mixture is ultrasonicated or homogenized. [0024-0025]
The reaction of phosphoric acid with the alkaline earth meal hydroxide produces an alkaline earth metal phosphate salt, especially a tri-alkaline earth metal phosphate salt, such as tricalcium phosphate. [0026]
The enrichment of the plant protein material is accomplished by adding the hydrate gel to the protein material. The ratio of hydrated gel to the protein material is dependent upon the alkaline earth metal content desired, on a dry basis. [0028]
Example 1 details the production of a calcium fortified soy protein isolate comprising 2.6% on a dry weight basis. [Example 1]
R1 discloses an alkaline earth metal fortified vegetable protein composition containing 3-12% alkaline earth metal on a dry weight basis. (Claim 1)
R1 is silent to the inclusion of other phosphate salts into the plant protein composition.
R2 discloses plant protein compositions comprising alkaline earth metal salts. An aqueous alkaline extract containing the protein is mixed with an alkaline earth metal salt and the protein is precipitated at isoelectric point. The separated protein may be washed and dried. [0030]
The metal salt that is added t the soy protein curd may be sodium, potassium and combinations thereof. The anion portion of the salt may be phosphate, hexametaphosphate and combinations thereof. [0032]
Claim 22, 23 - The addition of phosphate salts produces a protein isolate that show minimum settling in aqueous media. [0012]
The protein isolate may comprise 1-10 % metal salts on a dry weight basis. [0034]
R2 discloses protein compositions comprising phosphate salts. The protein beverage comprises 0.5-15 wt.% soy protein isolate. [0053]
R2 discloses (claims) that the phosphate salts may be tribasic phosphates, dibasic phosphates, monobasic phosphates and mixtures thereof. (Claim 5). 
Claim 27, 28 - R2 discloses the production of a beverage comprising soybean isolate. (claim 9)
Claim 11, 12 - It is noted that neither R1 nor R2 discloses the extent of solubility/or dispersibility of the protein isolate in aqueous media. However, since they mention that the protein compositions are free from settling of protein, it is evident that the solubility/dispersibility of the protein compositions disclosed by R1 and R2 would be within the ranges recited in claim 11. 
Claim 26 - Since R1 and R2 both disclose protein compositions of high solubility/dispersibility in aqueous media using soybean protein isolate, use of other plant protein isolates; e.g. pea protein isolate would have been motivated. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to modify the method/composition of R1 by using other phosphate salts or their combinations as motivated by R2. Since both phosphate salts of R1 and R2 are shown to be useful for the same purpose of protein solubility/dispersibility in aqueous media, their combinations would have been obvious. Absent any evidence to the contrary and based on the teachings of the cited references, there would have been a reasonable expectation of success in producing protein compositions comprising alkaline earth metal or alkaline metal salts as phosphates. 

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455. The examiner can normally be reached Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMID R BADR/Primary Examiner, Art Unit 1791